DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/985,563 filed on 8/5/2020 and claims priority of China 202010555966.7 filed on 6/17/2020.
Response to Amendment
This office action is in response to the amendment filed on 3/8/2022 wherein claims 1-20 are pending and ready for examination. No new or canceled claims have been cited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0333765 A1, Biernat et al, hereinafter referenced as Biernat.

As to independent claim 1, Biernat teaches “A method for finding suspicious manufacturing machines and processing factors at processing workstations of causing defects, comprising: obtaining basic information on processing history of the products passed by each manufacturing machine at each processing workstation;” ([abstract], claims 10- 11 wherein the industrial control including tracking and monitoring manufacturing machinery and product, providing statistical related information corresponding to industrial process within the different workstations of fig 1, and 10. Moreover, [abstract] and fig 1 wherein the product history and machine usage history are applied within the controlling and monitoring system. Moreover, [0136-0137] wherein “identifying root causes of machine failures, product defect or other issues” on “causing defect” and wherein the machine history, and machine history block chain for the production line reads on “basic information on processing history” and wherein the correlation and the statistics of [0045] and [0098] read on “processing factors”, also see [0035]. See fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”, see [0130] “manufacturing statistics for each unit of product”.)
“obtaining processing factor information of each manufacturing machine at each processing workstation, where each product is passed by a defect detection workstation after the product is passed by at least one processing workstation;” ([0045] “This archived data can be leveraged to track production statistics, equipment health statistics, asset lifecycle management, inventory, key performance indicators (KPIs), power consumption, or other such factors.” reads on “processing factor information”, see [0098-0099]. See fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”.)
“obtaining quality information of the products detected by each defect detection workstation;” ([0076] “quality check results”, [0092] “quality test”, [0098] “product quality check results” and [0122] “quality metrics”.)
“determining one or more problem manufacturing machines at one or more problem processing workstations according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products;” ([0139] wherein the determination of the product defect is disclosed. see [0154] “event based criterion” and wherein such determination is based on historical accumulated data, factor/ statistical determination, and product quality as in claim 11, [0104], [0045] and [0098-0099]. Moreover, fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”.)
“determining one or more processing factors influencing the problem manufacturing machines according to the processing factor information of each manufacturing machine and the quality information of the products.” ([0111] “tracking the root cause of a reported performance issue” reads on “one or more processing factors influencing the problem manufacturing machines”. Also see [0136-0139] “root causes”. See [0154] “event based criterion” and wherein such determination is based on historical accumulated data, factor/ statistical determination, and product quality as in claim 11, [0104], [0045] and [0098-0099].)
“the processing factors being a preset state of the manufacturing machine when one product is passed by the manufacturing machine.” ([0098-099] “data can be accessed and viewed by devices associated with relevant OEM” (original equipment manufacture); “The manufacturing entity's private blockchain data may comprise, for example, proprietary information relating to the product being manufactured within the manufacturing facility (e.g., recipe data, product order information, product quality check results, etc.), while the public blockchain data accessible by the OEM may include only performance statistics associated with the particular machine that was built and provided by the OEM ( e.g., machine downtime statistics, alarm histories, etc.). This allows the OEMs to track performance of their own custom-built machines without being privy to the manufacturing entity's proprietary manufacturing data or information regarding other OEMs' machines. If desired, the blockchain-enabled industrial devices 1102 that make up the various machines of a production line or facility can be configured to maintain separate private blockchains for each OEM, so that performance of machines provided by different OEMs can be compared by the plant owner.” wherein the at least one of the following original equipment manufacturer parameters of “recipe data, product quality check results, proprietary information, performance statistics associated with the particular machine” reads on “the processing factors being a preset state of the manufacturing machine when one product is passed by the manufacturing machine”. Moreover, [0089] the product testing presents different disciplines within the manufacturing, supply and distribution wherein the procedures and manufacturers are applied OEM.)

As to independent claim 8, Biernat teaches “An electronic device comprising: a storage device;” (fig 1, 110 data historian reads on “a storage device”, also see fig 15 and [0034] “storage derive”).
“at least one processor;” (fig 1, 11, 15 and [0034] “computer”; “processor”.)
“and the storage device storing one or more programs, which when executed by the at least one processor, cause the at least one processor to:” ([0034] “an executable; a thread of execution; a computer-executable program”.)
“obtain basic information on processing history of the products passed by each manufacturing machine at each processing workstation;” ([abstract], claims 10- 11 wherein the industrial control including tracking and monitoring manufacturing machinery and product, providing statistical related information corresponding to industrial process within the different workstations of fig 1 and fig 10. Moreover, [abstract] and fig 1 wherein the product history and machine usage history are applied within the controlling and monitoring system. Moreover, [0136-0137] wherein “identifying root causes of machine failures, product defect or other issues” on “causing defect” and wherein the machine history, and machine history block chain for the production line reads on “basic information on processing history” and wherein the correlation and the statistics of [0045] and [0098] read on “processing factors”, also see [0035]. See fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation” see [0130] “manufacturing statistics for each unit of product)
“obtain processing factor information of each manufacturing machine at each processing workstation, where each product is passed by a defect detection workstation after the product is passed by at least one processing workstation;” ([0045] “This archived data can be leveraged to track production statistics, equipment health statistics, asset lifecycle management, inventory, key performance indicators (KPIs), power consumption, or other such factors.” reads on “processing factor information”, see [0098-0099]. See fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”.)
“obtain quality information of the products detected by each defect detection workstation;” ([0076] “quality check results”, [0092] “quality test”, [0098] “product quality check results” and [0122] “quality metrics”.)
“determine one or more problem manufacturing machines at one or more problem processing workstations according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products;” ([0139] wherein the determination of the product defect is disclosed. see [0154] “event based criterion” and wherein such determination is based on historical accumulated data, factor/ statistical determination, and product quality as in claim 11, [0104], [0045] and [0098-0099]. Moreover, fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”.)
“determine one or more processing factors influencing the problem manufacturing machines according to the processing factor information of each manufacturing machine and the quality information of the products.” ([0111] “tracking the root cause of a reported performance issue” reads on “one or more processing factors influencing the problem manufacturing machines”. Also see [0136-0139] “root causes”. See [0154] “event based criterion” and wherein such determination is based on historical accumulated data, factor/ statistical determination, and product quality as in claim 11, [0104], [0045] and [0098-0099].)
“the processing factors being a preset state of the manufacturing machine when one product is passed by the manufacturing machine.” ([0098-099] “data can be accessed and viewed by devices associated with relevant OEM” (original equipment manufacture); “The manufacturing entity's private blockchain data may comprise, for example, proprietary information relating to the product being manufactured within the manufacturing facility (e.g., recipe data, product order information, product quality check results, etc.), while the public blockchain data accessible by the OEM may include only performance statistics associated with the particular machine that was built and provided by the OEM ( e.g., machine downtime statistics, alarm histories, etc.). This allows the OEMs to track performance of their own custom-built machines without being privy to the manufacturing entity's proprietary manufacturing data or information regarding other OEMs' machines. If desired, the blockchain-enabled industrial devices 1102 that make up the various machines of a production line or facility can be configured to maintain separate private blockchains for each  OEM, so that performance of machines provided by different OEMs can be compared by the plant owner.” wherein the at least one of the following original equipment manufacturer parameters of “recipe data, product quality check results, proprietary information, performance statistics associated with the particular machine” reads on “the processing factors being a preset state of the manufacturing machine when one product is passed by the manufacturing machine”. Moreover, [0089] the product testing presents different disciplines within the manufacturing, supply and distribution wherein the procedures and manufacturers are applied OEM.)

As to independent claim 15, Biernat teaches “A non-transitory storage medium storing a set of commands, when the commands being executed by at least one processor of an electronic device, causing the at least one processor to:” ([0034] “an executable; a thread of execution; a computer-executable program”. See fig 1, 11 and 15.)
“obtain basic information on processing history of the products passed by each manufacturing machine at each processing workstation;” ([abstract], claims 10- 11 wherein the industrial control including tracking and monitoring manufacturing machinery and product, providing statistical related information corresponding to industrial process within the different workstations of fig 1 and fig 10. Moreover, [abstract] and fig 1 wherein the product history and machine usage history are applied within the controlling and monitoring system. Moreover, [0136-0137] wherein “identifying root causes of machine failures, product defect or other issues” on “causing defect” and wherein the machine history, and machine history block chain for the production line reads on “basic information on processing history” and wherein the correlation and the statistics of [0045] and [0098] read on “processing factors”, also see [0035]. See fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”, see [0130] “manufacturing statistics for each unit of product)
“obtain processing factor information of each manufacturing machine at each processing workstation, where each product is passed by a defect detection workstation after the product is passed by at least one processing workstation;” ([0045] “This archived data can be leveraged to track production statistics, equipment health statistics, asset lifecycle management, inventory, key performance indicators (KPIs), power consumption, or other such factors.” reads on “processing factor information”, see [0098-0099]. See fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”.)
“obtain quality information of the products detected by each defect detection workstation;” ([0076] “quality check results”, [0092] “quality test”, [0098] “product quality check results” and [0122] “quality metrics”.)
“determine one or more problem manufacturing machines at one or more problem processing workstations according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products;” ([0139] wherein the determination of the product defect is disclosed. see [0154] “event based criterion” and wherein such determination is based on historical accumulated data, factor/ statistical determination, and product quality as in claim 11, [0104], [0045] and [0098-0099]. Moreover, fig 1 and [0040-0041] wherein each workstation/sub workstation/controllers 118a…. has a corresponding industrial devices/ products and wherein each is monitored and tracked, which reads on “each manufacturing machine at each processing workstation”.)
“determine one or more processing factors influencing the problem manufacturing machines according to the processing factor information of each manufacturing machine and the quality information of the products.” ([0111] “tracking the root cause of a reported performance issue” reads on “one or more processing factors influencing the problem manufacturing machines”. Also see [0136-0139] “root causes”. See [0154] “event based criterion” and wherein such determination is based on historical accumulated data, factor/ statistical determination, and product quality as in claim 11, [0104], [0045] and [0098-0099].)
“the processing factors being a preset state of the manufacturing machine when one product is passed by the manufacturing machine.” ([0098-099] “data can be accessed and viewed by devices associated with relevant OEM” (original equipment manufacture); “The manufacturing entity's private blockchain data may comprise, for example, proprietary information relating to the product being manufactured within the manufacturing facility (e.g., recipe data, product order information, product quality check results, etc.), while the public blockchain data accessible by the OEM may include only performance statistics associated with the particular machine that was built and provided by the OEM ( e.g., machine downtime statistics, alarm histories, etc.). This allows the OEMs to track performance of their own custom-built machines without being privy to the manufacturing entity's proprietary manufacturing data or information regarding other OEMs' machines. If desired, the blockchain-enabled industrial devices 1102 that make up the various machines of a production line or facility can be configured to maintain separate private blockchains for each  OEM, so that performance of machines provided by different OEMs can be compared by the plant owner.” wherein the at least one of the following original equipment manufacturer parameters of “recipe data, product quality check results, proprietary information, performance statistics associated with the particular machine” reads on “the processing factors being a preset state of the manufacturing machine when one product is passed by the manufacturing machine”. Moreover, [0089] the product testing presents different disciplines within the manufacturing, supply and distribution wherein the procedures and manufacturers are applied OEM.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Biernat.

As to claims 2, 9 and 16, Biernat teaches “wherein determining one or more problem manufacturing machines at one or more problem processing workstations according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products comprises: determining a concentration degree of defect of preset combination according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products, where the preset combination is a combination of the manufacturing machine and the processing workstation;”([0137] “These machine history or equipment history blockchains can also be correlated with the product specific blockchains described above in order to determine a state of a machine or set of industrial assets corresponding to one or more manufactured products of interest”; “quality concern”, wherein the higher the correlation is to the event the more the defect is. See [0035] “whether or not the events are correlated in close temporal proximity, and whether the events and data come from one or several event and data sources”, “probability distribution over states”, the higher the probability distribution it is, the more the defect is. See [0109] “part defect statistics” i.e. the higher the statistics determination becomes the higher the defect degree is; [0118] “defect tracking statistics”, also see [0136-0137] the “product defect” along with other associated industrial block chain are analyzed as in [0045] “This archived data can be leveraged to track production statistics, equipment health statistics, asset lifecycle management, inventory, key performance indicators (KPis ), power consumption, or other such factors”.)
“determining one or more problem manufacturing machines at one or more problem processing workstations according to the concentration degree of defect of preset combination.” ([0136-0137] based on the analysis of the analytic system, the root cause to be identified, the defect to be determined as in [0045] “This archived data can be leveraged to track production statistics, equipment health statistics, asset lifecycle management, inventory, key performance indicators (KPis ), power consumption, or other such factors” such determination is applied by a statistical approach i.e. providing a defined range or degree of the analyzed aspects. i.e. the higher the statistical outcome the more severe the analyzed aspect is. 
Biernat discloses many parameters and characteristics to be analyzed and determined including products defect, yet Biernat does expressly disclose “the degree of defect” is determined, yet one of ordinary skill in the art would contemplate that the applied performance indicator, correlation and the statistical determinations that are applied on the many parameters would provide the claimed degree of defect when the parameter to be analyzed is the product defect, such concept commensurate with the product quality determination of [0092], [0098-0099], [0122] and [0076]) 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat as applied to claims 1, 8 and 15 respectively above, and further in view of US 2005/0233400 A1, Weiner.

As to claims 5, 12 and 19, Biernat teaches “wherein determining one or more processing factors of influencing the problem manufacturing machines according to the processing factor information of each manufacturing machine and the quality information of the products comprises: determining a type of each processing factor of each manufacturing machine to be one of a continuous type and a categorical type according to the processing factor information of each manufacturing machine;” ([0040] “industrial controllers 118 can comprise any conceivable type of code used to process input signals read from the industrial devices 120”. [0045] “This archived data can be leveraged to track production statistics, equipment health statistics, asset lifecycle management, inventory, key performance indicators (KPis ), power consumption, or other such factors.”, also see [0098-0099], [0136-0137].)
Biernat is silent in regards to determining each test method from a Student's t test, a Mann-Whitney-Wilcoxon test, a Chi-square test, and a Fisher's exact test according to the type of each processing factor of each manufacturing machine and a number of quality information of the products passed by the problem manufacturing machines.
Weiner teaches “determining each test method from a Student's t test, a Mann-Whitney-Wilcoxon test, a Chi-square test, and a Fisher's exact test;” ([0038-0039] and Tabel I.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the well-known statistical tests applied on data of Weiner to the statistical approaches applied in Biernat, as the latter does not specify what type of statistical approach to be applied, thus suitable statistical tests would be applicable on the statistical approaches applied on collected data of Beirnat, and would provide the expected results yet with more reliable and accurate outcome (KSR). One of ordinary skill in the art would expect and appreciate implementing such statistical test, since Biernat already uses statistical approach and since such tests are statistical tests, thus the outcome would be expected and the accuracy level would be appreciated. Knowing that no other limitations or technique to be combined from Weiner other than the mathematical/ statistical tests applied on data.
Thus Biernat as modified by Weiner teaches “determining each test method from a Student's t test, a Mann-Whitney-Wilcoxon test, a Chi-square test, and a Fisher's exact test according to the type of each processing factor of each manufacturing machine and a number of quality information of the products passed by the problem manufacturing machines.” As the statistical approach or Bienrat of [0045] and [0098-0099] and [0136-0137] could include the well-known statistical tests of Weiner.)
Biernat as modified teaches “determining one or more processing factors influencing the problem manufacturing machines according to the processing factor information of each manufacturing machine and the quality information of the products via the determined test method.” ([0045] and [0098-0099], [0118], [0122] and [0136-0137])

Allowable Subject Matter
Claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

In regards to claim 3, 10 and 17, the following specific limitations have not been found within the conducted search, wherein the provided prior arts in combination or individually does not disclose of fairly suggest the following limitations specifically in relation to the other limitations of the independent claims that each claims 3, 10 and 17 depends from.
The limitations are: determining a ratio a1 of an output of the products passed by each preset combination to a total output of the products passed by all the preset combinations according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation; determining a ratio a2 of an output of defect products passed by each preset combination to the output of the products passed by each preset combination according to the basic information on processing history of the products passed by each manufacturing machine at each processing workstation and the quality information of the products; determining a ratio a4 of the ratio a2 to a ratio a3 which is equal to a ratio of a total output of defect products passed by all the preset combinations to the total output of the products passed by all the preset combinations; determining the concentration degree of defect of preset combination according to the ratio a1, the ratio a2, and the ratio a4.”

In regards to claims 6 and 13, the following specific limitations have not been found within the conducted search, wherein the provided prior arts in combination or individually does not disclose of fairly suggest the following limitations specifically in relation to the other limitations of the independent claims that each claims 6 and 13  depends from.
The limitations are: “determining whether the number of different kinds of value of the processing factor of the manufacturing machine in the processing factor information of each manufacturing machine is greater than five; determining that the type of the processing factor of the manufacturing machine is the continuous type if the number of different kinds of value of the processing factor of the manufacturing machine in the processing factor information of each manufacturing machine is greater than five; determining that the type of the processing factor of the manufacturing machine is the categorical type if the number of different kinds of value of the processing factor of the manufacturing machine in the processing factor information of each manufacturing machine is not more than five.”
In regards to claims 7, 14 and 20, the following specific limitations have not been found within the conducted search, wherein the provided prior arts in combination or individually does not disclose of fairly suggest the following limitations specifically in relation to the other limitations of the independent claims that each claims 7, 14 and 20 depends from.
The limitations are: “determine that the test method is the Student's t test if the type of the processing factor of the manufacturing machine is the continuous type and a number of the products passed by the problem manufacturing machine is greater than or equal to thirty; determine that the test method is the Mann-Whitney-Wilcoxon test if the type of the processing factor of the manufacturing machine is the continuous type and a number of the products passed by the problem manufacturing machine is less than thirty; determine that the test method is the Chi-square test if the type of the processing factor of the manufacturing machine is the categorical type and a number of the information representing that the product has no defect and a number of the information representing that the product has defect in the quality information of the product passed by the problem manufacturing machine in each category is greater than or equal to five, or if the type of the processing factor of the manufacturing machine is the categorical type and a number of the categories is greater than two; determine that the test method is the Fisher's exact test if the type of the processing factor of the manufacturing machine is the categorical type, the number of the categories is two, and a number of the information representing that the product has no defect or a number of the information representing that the product has defect in the quality information of the product passed by the problem manufacturing machine in one of the two categories is less than five.”

In regards to claims 4, 11 and 18, as they depend from 3, 10 and 17 consecutively, they are also objected to, for the same reason applied on claims 3, 10 and 17.
Response to Arguments
Applicant's arguments filed on 3/8/2022 have been fully considered but they are not persuasive.
The applicant argues (Remarks page 12-15) that the prior art Biernat does not teach the claimed limitations, and then the applicant provides some citation from the reference and some related characteristics to the reference, however, without any relevant explanation of why Biernat does not read on the claimed limitations. If the applicant thinks that Biernat does not read on the claimed limitation, then the applicant is incumbent to provide relevant justifications. Yet none of such justifications has been provided, thus the examiner considers that such allegations are moot/ mere allegation see MPEP 37 CFR 1.111(b).
In regards to the argument related to the new amendments, such argument is moot based on the new rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0232126 A1, Feyo Gebhard, is directed to quality monitoring of industrial processes.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/3/2022